cpinion construing section 7 or HLB. NO. 133, and holding:

         It is our opinion that Section 7 of H.B. NO. 133 author-
         izes the State Superintendent to t6ke into consideration
         the presence of University lands and National forests
         within (1School District a.8OILC of the factors in de-
         termining the need of that district, but that such dis-
         trict must;!beetall the requirements set cut in other
         sections of the Act bn order to quqlify for state aid.




                    (EFICE OFTHE   ATl'(RNE.YCENERAl


                                                 narch 3, 1939


Honorable H. A. Formen
Camty Attorney, Upton calkty
Rankin, Texas
Honorable Fouler Roberts
County Attorney. Reagan County
Big Lake, Texas
Gentlemen:
               Opinion No. O-334
               Re: Ruling on the interpretation
                    Or Hause Bill NO. 133, Chap-
                    ter 60, Act8 1937, Forty-rirth
                    Legislature, Second Called Ses-
                    sion
          we have received from each or you a request for a ruling
on the interpretation of House Bill No. 133, Chapter 60, Acts, 1937
Fort&-fifth Legislature, Second Called Session, and particularly
Section 7, thereof, as it affects the right or a school district
containing Unirerstty lands to receive State aid under said Act,
regardless or need. Inasmuch as both requests involve the same
question, we shall answer them in one opinion.
          We wish to express cur appreciation for the help given
us by the briefs on this question submitted by Mr. Fouler Roberts
and Mr. Roy R. Priest.
          House Bill No. 133, above referred to, Is entitled "Amend-
ing Rural Aid and Equalization Fund Law*, and wes passed by the Sec-
ond Called Session of the Forty-fifth Legislature ln October, 1937.
It constitutes a re-enactment, with 801118
                                         changes and sdditions, ot
all except the appropriation section or the Act passed rive months
earlier by the same Legislature at its regular session. The earlier
Act is Senate Bill No. 183 Chapter 474, Acts Forty-fifth Legisla-
ture, Regular Session, entitled *Rural Aid and Equalization Fund
Appropriation.w
          section 7 or Hcuse.Bill NO. 133 reeds 88 r0mm3:
                -Provided the State Superintendent shell take
          into consideration, in fixing allowances to school
          districts, eny loss sustained by said district by
          reason of the Federel Government buying land icr
          ~e6ionel forests, end by reeson of the locstion in
          raid districts of University lends, end the State
          Superintendent shell be authorized to make alloca-
          tions to raid distrfcts by rlttue of losses sue-
          tained by said district by reeson of Federel pur-
          chase or lends, the amants to be fixed by the
          Stste Superintendent based upon exfsting facts end
          circumstances applicable to all other school dls-
          trlcts, end In ell exceptions provided herein the
          consent or the State Board or Xducetion shell be
          first hsd snd bbts1ned.e
          This lection 1s identical to the one contained in the prior
Act with the exception that the later enactment added the lest cleuse,
wend In ell exceptfcns provided herein the consent of the Stste Board
or Education shall be iirst had end obtained."
          H.B. Ho. 133 is the most recent enactment of a long series
of blennial~sppropriations providing sid to rural schools. The first
ot these dates back to 1915. Each succeeding Rural Aid Len hes sought
to terry mt the anera    purpoees oi its.predeccssor, with certain
changes In the provisions iOr the distributlOn.and administratiOn or
the fund. Judge Cureton in Mumme vs. Merr8, 40 S.W. (Zd) 31, traces
the history or these laws end states that their general purpose is to
try to equalizs eduoetional opportunities throughout the state. He
eaye et page 37 or ssld opfnion:

               "That &al   aid epproprletlons have e reel
          relationship to the subject of equalizing educa-
          tional Opportunities in the state, end tend to
          make cur system more efficient, there ten be no
          doubt. It is true that not all rchools will be
          sided, since many, because or large scholastic
          population end local wealth against which taxes
          hare been levied, may not need the aid, end are,
          therefore, hot within the purposes of the Act.*
              Judge Curetcn we8 discussing the Rural Aid Act passed in
1929, being Chapter 14, Cenerel Laws or the Third Celled Session of
the Forty-First     Legirrlature,one or the lineal ancestors of the Act
here under consideration.
          "The cardinal principle of statutory constructions is to
ascertain the legislative intent tram the statute.e Couelns vs.
Sovereign Camp. W.O.W., Sp+Ciel Supreme Court Or Texes, 1931, 33 S.W.
696. This should be determined by looking to the entire statute,
$opy;2;e.   Terrell, Tex. S.,Ct. 1918, 202 S.Y?.727, Greenwood, J.,
            "We cannot adopt e constructfon of Section 17, no netter
how plainly required by its language standing *lone, which would de-
feat the intent Of the Legislature, in the enactment Of this Act."
          Turning to en analysis of this Act as (Iwhole, wc rind indi-
cations that the purpose of the Legislature, as evidenced by a reading
or the entire Act, was to equalize educational opportunity throughout
the State by supplementing the income of those schools which, because
or inadequate iinanciel resources, were unable to maintain the mini-
mum educational stenderds prescribed in the Act. Need or iinencial
assistance is recited many times a8;‘aprerequisite to eligibility for
state aid runas.
          section 1 of the prior not passed by the Legislatum in May,
1937 (which section was not emended by H.B. No. 133). states that the
Act is *For the purpose of prabtlng public school interest and equel-
lxing the educational opportunities aiford:d*b{ the state to 811 chil-~
dren of scholsstic age within the State ,   ,.
         In Section 1     or H.B. No. 133! it is provided:
         "*** end no     Id shail be given unless it ten be
         shomlthet e     1 provieions of this Act lava been
         canplied wi      , end that such amount of eid is ec-
         tually needei    ."
         In Section 15, it is recited:
         "* * *provided that 12 the school has suificient
         State end County aveilable funds to msintein the
         school for an eight (8) months term according to
         the salary schedule adopted by the State Board of
         Educetion or with its loon1 maintenance tax, to
         maintain the desired length of term, not to ex-
         ceed nine (9) months  es provided in Section 2,
         it shell not be eligible to receive aid; * * *
              "Provided, else, that ell aid granted out of
         funds herein provided shell be allotted only on
         the basis of need, based upon (Iproper budgeting
         or each district~asking for any rorm or aid."
         In   Section 16, it is provided:
               "All aid granted out of funds provided shall
         ba allotted only on the basis or need based upon
         en approved budget ci each district asking for any
         form of aid, except es otherwise prcvide~din this
         Act."
         Again in Section 22 appears a similar provision:
         "* * * end all aid shell be granted on tha basis of
         need after proper budgeting, the same as herein pro-
         vided."
          section 23 relates in pert to the qualification or lncor-
porated cities, towns and villages for aid, end after setting out
certain requirementsi concludes:
          "* * *end whose sslary budget shows e need thera-
          for * * *-
          Finelly, the emergency clause or the Act commences:
               "The fact that many schools are in need of ad-
          ditional aid * * *".
          As further evidence that the underlying principle of the
enttra Act is to grant aid only to those sohools in actual need
thereof, we find several provisions whioh disqualify (Ischool by
raeson of clrcumstences which tend to indicate that State aid 1s
not essential.
          In Section 6. it is provided that:
               "Any school district which shell e.iterOctober
          1, 1937, reduce its existing property essessment
          end/or existing tax r&es, thereby enewing it to
          participete under this Act, shell not be eligible to
          receive aid from any of the funds herein provided* * *".
              In Section 9, it is stated:
                   -Should any school district eligible to receive
              aid under the provisions of this Act msintein a Eel-
              ery schedule in excess of the selery schedule es de-
              termined by the State Superintendent with the eppro-
              val of the State Board of Education. the amount of
              aid received by such school district shell be reduced
              by the amount of such excess.w
              And in Section 12 it is provided that:
                   *Should any school which would othemise be
              eligible to receive aid agree, provide cr contract
              with teethers to pay e smallermonthly salary dur-
              ing the remainder of the terms following the grant-
              ing of aid provided cut of local funds, than is
              paid out or Stete funds, then such school shell
              forfeit its rights to receive aid."
              We have quoted the fOragOing excerpts from the Act at such
    length because they indicate the expressed end oft-repeated lnten-
    tlon of the Legislature throughout the entire Act to limit the ex-
    penditures or the $5,500,000.00 therein appropriated to those school
    dlstrlcts, which by reeson of insufficient resources era unable to
    msinteln the minimum educational iecillties prescribed in the Act.
    H.B. No. 133 1s entitled: wAmanding Rural Aid end Equsllaetion Fund
    Law.- A camrui   study or the law, and the many similar laws preced-
    ing it v&l1 show thet by wequelizetionv 1s meent equslisetion or
    educetionel opportunity for the school children throughcut Texas,
    end not equeliaetion of the tax burden. There is no word either in
    the ceptlon or the body of H. B. No. 133 to justify the letter in-
    terpretetion.
              In the light or the loregoing analysis Or the Act b8 a
    whole, what is the fair construction or Section 73
.             -By Yne% ?3-cGv~l.uI
                               'h-b?A*"% %zpd**w.      111dzbz%cLw ti-
    *take Into consideretion, in fixing allowances to school districts,
    any loss sustained by seid district by reeson of the Faders1 Govern-
    ment buying lends for Hetionel forests, end by reason of the loce-
    tlon of said districts or University lends." Other sections of the
    Act establish certain criteria by which the State Suparlntendent
    shall be guided in the exercise of his discretion in making ellot-
    memts or the approprietion. Wa believe this Section provides another
    such crlterle, i.e. that the location or hatlone forests or Univer-
    sity lends within a school district mhall be one of the rectors to
    be taken Into ,considereticnby the State Superintendent in the pro-
    ration of the'#5,500,000.00 appropriation among the schcol districts
    ot the State to the end &hat educational opportunity shell be more
    nearly equalized. Secticn 7 continues:
              "* * * end the Steta Su erintendent shell be autho-
              lzed (underscoring cursP to make allocationa ted
              mricts    by virtue of losses sustelned by said dis-
              trict by reason of Federal purchase or lend * * *".
    The language is not mandatory, It does not sey that -he shell meke.
    allocations to said districts in the amount of losses sustained.*
    It merely authorizes him to take these factors into consideration
    in making his allocations of moneys. NOr do ae sttsch eny peculiar
    signliicenca to the iect that the University lands era not again
    mentioned in the second clause. Section 7 continues with the foll-
    owing language:
              a* * *&he amounts to be fixad by the State Super-
              intendent based upon existing
                                     -- 1. iects  and>I-*-,^&-
                                              ..L__*  circum- "
          This language. we believe, precludes en interpretation
that those school districts containing University lends or Netion-
al forests should be removed from the application or the other pro-
visions or the Act.
          The concluding clause of Section 7 readr: "And in all
exceptions provided herein the consent of the State Board of Educa-
tion shell be first hed end obteined.w It is not withcut signlfi-
canoe thet this olause did not appear in the prior not passed rive
months eerlier, but we8 added ior the first time in House Bill NO.
133. This gect, wc think, lndlcetes en intention on the pert of
the Legislature to remove any possible doubt es to the applicetion'
to Section 7 of the general intent, expressed repestedly throughmt
other sactima of the Act, that the edministration or this &ate
aid fund ahall be under the supervisory end discrationery direction
or the Stete Board of Educetion. It is so steted, in Section 1 or
the prior Act (S.B. No.185, Regulsr Session of the Forty-fifth Lag-
lsleture. 19371: e* * *to be allotted en expended by the State
Super4ntandent under the direction or thG tata Board or Educet1on.v
The authority thereby granted is limited 'only by express provisions
or the Aot, end we do not believe that the language of Section 7 can
be construed 80 es to remove from the administration or the funds by
the State Superintendent end the Board of Education, those school
districts which have either National forest8 or University lends
within their boundaries.
          -The Lagielature.elone is to judge whet meens are necess-
ary snd eppropriete for a purpDae which the Constitution makes le-
gitimate. The legisletlva determination of the methods, restrictions,
end regulations is final, except when so arbitrary es to be violative
of the constitutional rights of the clt1zen.e Cumton, J., M.nmnevs.
Nerrs, S. Ct. or TeXes, 1931, 4G S.W. (26) 31, at page 36~.
          It 1s cur opinion that Section 7 of H. B.'No. 133 euthori-
MS the Stete Superintendent to take into consideration the presence
of University lends end Netional forests within e school district es
one of the lsotors in determining the need of that district, but that'
such district must meet all the requirements set cut in other sections
of the Act in order to qualify ior State aid. The feet thet a dis-
trict comes within the purview of Section 7 does not grant it immun-
ity frcm the remaining provisions of the Act. Subject to the above
limitetions,~the'welght to be attached to the presence or University
lends or Nation81 forests within s district Is left to the discretion
of the State Superintendent under the supervision ot the state Boerd
or Equelization.

                                        Yours     very truly
                                      AlT0RNF.Y    GEhERAL CF TEXAS


                                       BY
                                                    Welter R.:Koch
                                                        Assistant


                                       BY
                                                     Glenn R. Lewis
                                                          Assistant
WRE:FG
          Thie opinion has been oonsidered in conieranca, epproved,
end ordered racorded.

                                          GERALD C. MANN
                                       ATTORNEY GENERAL GF TEXAS